Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01055-CR
____________
 
RICARDO RODRIGUEZ FLORES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County,
Texas
Trial Court Cause No.
991,250
 

 
M E M O R A N D U M   O P I N I O N
Appellant filed a notice of appeal on October 6, 2005.  
On December 20, 2005, a hearing record was filed in this
court.  At the hearing, appellant,
together with his counsel, confirmed that 
appellant no longer wished to pursue his appeal.




Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See
Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed January 12, 2006.
Panel consists of
Justices Hudson, Frost, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).